Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 5/9/2022, has been entered. 
Claims 1, 3-14 and 17-18 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub. No. 2011/0248288 A1) in view of Lee et al. (US Pub. No. 2019/0123112 A1), hereafter referred to as Lee.

As to claim 1, Wu discloses a display panel (figs 1A-B, [0026]), comprising:
a base substrate (fig 1B, 100);
a plurality of light emitting devices (104) on the base substrate (100); and 
a film packaging structure (108) on a side, away from the base substrate (100), of the light emitting devices (104), wherein
the film packaging structure (108) comprises:
a first inorganic packaging film (108a; [0033]) on the side, away from the base substrate (100), of the light emitting devices (104), wherein the first inorganic packaging film (108a) comprises convex structures at gaps among the light emitting devices (film 108a has convex structure that follows the contour of PDL 102);
a second inorganic packaging film (108c; [0033]) on a side, away from the light emitting devices (104), of the first inorganic packaging film (108a); and 
an organic packaging film (108b; [0033]) between the first inorganic packaging film (108a) and the second inorganic packaging film (108c), wherein the organic packaging film is disconnected at the convex structures (108b is disconnected at convex structures above the PDL 102; [0034]);
wherein the first inorganic packaging film comprises:
a first sub-packaging film (108a); and
wherein the organic packaging film (108b) is disconnected at the pixel definition structures (102). 
Wu does not disclose isolation structures between the first sub-packaging film and a layer in which the light emitting devices are located.  
Nonetheless, Lee discloses isolation structures (BM1, see annotated figure 4 below) arranged between a thin film encapsulation structure (TFE) and an organic light emission device (OEL).  

    PNG
    media_image1.png
    482
    1404
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the isolation structures of Lee in the display device of Wu as shown in annotated figure 1B and figure 4 above by including the BM1 between the thin film encapsulation structure and common electrode since this will prevent light from emitting from the regions between the pixel area.  

As to claim 3, Wu in view of Lee disclose the display panel according to claim 1 (paragraphs above).
The combination of Wu in view of Lee further discloses wherein the first inorganic packaging film further comprises:
a second sub-packaging film (fig 1B, film 106) between the isolation structures (see annotated figures 4 and 1B above that shows where the isolation structures would be located in figure 1B) and the layer in which the organic light emitting devices are located (104). 

As to claim 4, Wu in view of Lee disclose the display panel according to claim 1 (paragraphs above).
Wu further discloses a pixel defining layer (102) for defining the light emitting devices (104); and 
Wu in view of Lee disclose wherein the isolation structures (BM1) are above an area where the pixel defining layer (Wu’s PDL 102; Lee’s PDL shown in figure 4) is located, and an orthographic projection of the pixel defining layer (PDL) on the base substrate covers orthographic projections of the isolation structures (BM1) on the base substrate. 

As to claim 5, Wu in view of Lee disclose the display panel according to claim 3 (paragraphs above).
Wu further discloses a pixel defining layer (102) for defining the light emitting devices (104); and 
Wu in view of Lee disclose wherein the isolation structures (BM1) are above an area where the pixel defining layer (Wu’s PDL 102; Lee’s PDL shown in figure 4) is located, and an orthographic projection of the pixel defining layer (PDL) on the base substrate covers orthographic projections of the isolation structures (BM1) on the base substrate.

As to claim 6, Wu in view of Lee disclose the display panel according to claim 1 (paragraphs above).
Wu in view of Lee disclose wherein a distance from surfaces, away from the base substrate, of the isolation structures to a surface, proximate to the isolation structures, of the base substrate is greater than a distance from a surface, away from the base substrate, of the organic packaging film to a surface, proximate to the isolation structures, of the base substrate (Wu shows that the distance of the organic packaging film 108b is less than that of the sub-layer 108a, however, Wu does not disclose the isolation structures. Nonetheless, Lee discloses the isolation structures BM1 on the PDL layer.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic packaging film of Wu lower than the surface of the isolation of Lee since this will form the structure with the disconnected organic packaging film as taught by Wu.).

As to claim 7, Wu in view of Lee disclose the display panel according to claim 3 (paragraphs above).
Wu in view of Lee disclose wherein a distance from surfaces, away from the base substrate, of the isolation structures to a surface, proximate to the isolation structures, of the base substrate is greater than a distance from a surface, away from the base substrate, of the organic packaging film to a surface, proximate to the isolation structures, of the base substrate (Wu shows that the distance of the organic packaging film 108b is less than that of the sub-layer 108a, however, Wu does not disclose the isolation structures. Nonetheless, Lee discloses the isolation structures BM1 on the PDL layer.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic packaging film of Wu lower than the surface of the isolation of Lee since this will form the structure with the disconnected organic packaging film as taught by Wu.). 

As to claim 8, Wu in view of Lee disclose the display panel according to claim 1 (paragraphs above).
Lee further discloses wherein the isolation structures are made from a black matrix material or polyimide ([0076]). 

As to claim 9, Wu in view of Lee disclose the display panel according to claim 3 (paragraphs above).
Lee further discloses wherein the isolation structures are made from a black matrix material or polyimide ([0076]). 

As to claim 14, Wu discloses a preparation method of a display panel (fig 1A-B; [0026]-[0031]), comprising:
providing a base substrate (100);
forming a plurality of light emitting devices (104; [0031]) on the base substrate (100); and 
forming a film packaging structure comprising a first inorganic packaging film (108a), an organic packaging film (108b) and a second inorganic packaging film (108c) in sequence ([0033]-[0035]) on a side, away from the base substrate (100), of a layer in which the light emitting devices (104) are located, wherein the first inorganic packaging film (108a) comprises convex structures (structure of 108a over PDL 102) at gaps among the light emitting devices (104), and the organic packaging film is disconnected at the convex structures (fig 1B organic layer 108b; [0034]);
forming a pixel defining layer (102) on the base substrate (100) before the forming the plurality of light emitting devices (104) on the base substrate (100; [0030]-[0031]). 
Wu does not disclose wherein the forming the first inorganic packaging film on the side, away from the base substrate, of the layer in which the light emitting devices are located comprises:
forming a first sub-packaging film, isolation structures above an area where the pixel defining layer is located, and a second sub-packaging film in sequence on the side, away from the base substrate, of the layer in which the light emitting devices are located. 
Nonetheless, Lee discloses wherein forming a first inorganic packaging film on a side, away from a base substrate, of a layer which light emitting devices (fig 4) are located comprises:
forming a first sub-packaging film (E2), isolation structures (BM1) above an area where the pixel defining layer (PDL) is located, and a second sub-packaging film (TFE) in sequence on the side, away from the base substrate (BS), of the layer in which the light emitting devices (OEL) are located. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the isolation structures of Lee in the display device of Wu since this will prevent light from emitting from the regions between the pixel area.  

As to claim 17, Wu in view of Lee discloses the preparation method of the display panel according to claim 14 (paragraphs above).  
Lee further discloses wherein the forming the isolation structures on the first sub-packaging film comprises:
coating the first sub-packaging film with a layer of a black matrix material or polyimide ([0076]). 
Lee does not disclose forming the isolation structures by exposing and developing the black matrix material or the polyimide. 
Nonetheless, the Examiner takes Official notice that forming a black matrix material by coating, exposing and developing is a well-known process for forming a patterned black matrix material film. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the patterned black matrix material film of Wu in view Lee by the well-known process of exposure and developing since this type of lithography provides films with good alignment and defect properties.

As to claim 18, Wu discloses a display device ([0029]), comprising: Wu in view of Lee disclose the display panel according to claim 1 (paragraphs above). 

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lee and further in view of Park et al. (US Pub. No. 2018/0190731 A1), hereafter referred to as Park.

As to claim 10, Wu in view of Lee disclose the display panel according to claim 1 (paragraphs above).
Wu does not disclose a thickness of the organic packaging film. 
Nonetheless, Park discloses wherein a thickness of an organic packaging film ranges from 1um to 20um ([0084]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic packaging film of Wu in view of Lee with a thickness as taught by Park since this will provide effective particle coverage for the display. 

As to claim 11, Wu in view of Lee disclose the display panel according to claim 1 (paragraphs above).
Wu does not disclose a thickness of the second inorganic packaging film. 
Nonetheless, Park discloses wherein a thickness of a second inorganic packaging film ranges from 1um to 2um ([0084]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the second inorganic packaging film of Wu in view of Lee with a thickness as taught by Park since this will provide good moisture and oxygen barrier properties for the encapsulation film. 

As to claim 12, Wu in view of Lee disclose the display panel according to claim 1 (paragraphs above).
Wu in view of Lee do not disclose a thickness of the first sub-packaging film. 
Nonetheless, Park discloses wherein a thickness of a sub-packaging film ranges from 1um to 2um ([0084]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first sub-packaging film of Wu in view of Lee with a thickness as taught by Park since this will provide good moisture and oxygen barrier properties for the encapsulation film.

As to claim 13, Wu in view of Lee disclose the display panel according to claim 3 (paragraphs above).
Wu in view of Lee do not disclose a thickness of the second sub-packaging film ranges from 1um to 2um. 
Nonetheless, Park discloses wherein a thickness of a sub-packaging film ranges from 1um to 2um ([0084]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the second sub-packaging film of Wu in view of Lee with a thickness as taught by Park since this will provide good moisture and oxygen barrier properties for the encapsulation film.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.

Applicant argued that “claim 14 has the same features as claim 1.” 
Examiner disagrees because claim 14 recites forming a first sub-packaging film, isolation structures and a second sub-packaging film in sequence.  As such for claim 14, the first sub-packaging film is 3013, isolation structure 3011, and second sub-packaging film 3012 (see Applicant’s figure 1 below).  Additionally, amended claim 1 now recites isolation structures between the first sub-packaging film and a layer in which the light emitting devices are located and claim 3 (dependent from claim 1) recites a second sub-packaging film between the isolation structures and the layer in which the organic light emitting devices are located.  As such, for claim 1, the first sub-packaging film is element 3011 and second sub-packaging film is 3013.  

    PNG
    media_image2.png
    328
    939
    media_image2.png
    Greyscale

Applicant argued that neither film 108 nor film 106 of Wu can be mapped to claim 1. 
Examiner disagrees because the amended claim limitations are mapped as detailed above and shown in the annotated figures above.  

Pertinent Art
US Pub. 2019/0207155 and US Pub. 2020/0411596 A1 are pertinent prior art references.  Additionally, US 2014/0014909A1 shows a PDL 160, with a TFE with a first inorganic layer 151, organic film 152, inorganic film 153 and organic film 154. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/31/2022